UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No. 2 [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value, and associated rights to purchase Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class 4.50% Cumulative Preferred Stock, $100 Par ValueConvertible Cumulative Preferred Stock, $100 Par Value, Series of 1991 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 6.52% Medium-Term Notes due 2009 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class Membership Interests Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and is therefore filing this Form 10-K with the reduced disclosure format. Indicate by check mark if Cleco Corporation is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo Indicate by check mark if Cleco Power LLC is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No x Indicate by check mark if the Registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No x Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days.Yes xNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer Non-accelerated filer Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer  Non-accelerated filer x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes No x CLECO CORPORATION CLECO POWER 2006FORM 10-K/A (Continuation of cover page) The aggregate market value of the Cleco Corporation voting stock held by non-affiliates was $1,109,278,425 as of the last business day of Cleco Corporation’s most recently completed second fiscal quarter, based on a price of $23.25 per common share, the closing price of Cleco Corporation’s common stock as reported on the New York Stock Exchange on such date.Cleco Corporation’s Cumulative Preferred Stock is not listed on any national securities exchange, nor are prices for the Cumulative Preferred Stock quoted on any national automated quotation system; therefore, its market value is not readily determinable and is not included in the foregoing amount. As of February 1, 2007, there were 57,666,100 outstanding shares of Cleco Corporation’s Common Stock, par value $1.00 per share. DOCUMENTS INCORPORATED BY REFERENCE Portions of Cleco Corporation’s definitive Proxy Statement relating to its Annual Meeting of Shareholders to be held on April 20, 2007, are incorporated by reference into Part III herein. 2 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A EXPLANATORY NOTE This combined Form 10-K/A is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation.This combined Form 10-K/A amends (i) Cleco Corporation’s 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 27, 2007 (the “Cleco Corporation 10-K”), as amended by Cleco Corporation’s Form 10-K/A (Amendment No. 1) filed with the Securities and Exchange Commission on April 2, 2007 (the “Initial 10-K/A”), and (ii) Cleco Power’s 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 27, 2007 (the “Cleco Power 10-K,” and together with the Cleco Corporation 10-K, the “Combined 10-K”), to include certain exhibits to the Combined 10-K and the Initial 10-K/A. This combined Form 10-K/A consists solely of the preceding cover page, this explanatory note, the information required by Item 15 of Form 10-K, signature pages and the certifications required to be filed as exhibits hereto.In accordance with Rule 12b-15 promulgated under the Securities Exchange Act of 1934, the complete text of Item 15, as amended, is included herein.However, no changes to any financial statements in the Combined 10-K or the Initial 10-K/A have been made. 3 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES FORM 10-K ANNUAL REPORT(1) Report of Independent Registered Public Accounting Firm(2) 60 15(a)(1) Consolidated Statements of Income for the years ended December 31, 2006, 2005, and 2004 61 ConsolidatedBalance Sheets at December 31, 2006, and 2005 62 Consolidated Statements of Cash Flows for the years ended December 31, 2006, 2005, and 2004 64 Consolidated Statements of Comprehensive Income for the years ended December 31, 2006, 2005, and 2004 66 Consolidated Statements of Changes in Common Shareholders’ Equity for the years ended December 31, 2006, 2005, and 2004 66 Notes to the Financial Statements 72 15(a)(2) Financial Statement Schedules(2) Schedule I — Financial Statements of Cleco Corporation Condensed Statements of Income for the years ended December 31, 2006, 2005, and 2004 7 Condensed Balance Sheets at December 31, 2006 and 2005 8 Condensed Statements of Cash Flows for the years ended December 31, 2006, 2005, and 2004 9 Notes to the Condensed Financial Statements 10 Schedule II — Valuation and Qualifying Accounts 12 Financial Statement Schedules other than those shown in the above index are omitted because they are either not required or are not applicable or the required information is shown in the Consolidated Financial Statements and Notes thereto 15(a)(3) List of Exhibits 5 (1)Page number cross references to items under 15(a)(1) are to the Combined 10-K filed with the Securities and Exchange Commission on February 27, 2007.Page number cross references to items under 15(a)(2) are to the Initial 10-K/Afiled with the Securities and Exchange Commission on April 2, 2007.Page number cross references to items under 15(a)(3) are to this combined Form 10-K/A. (2)The Financial Statement Schedulesand Report of Independent Registered Public Accounting Firm on Financial Statement Schedules (Report) were filed on February 27, 2007 with the Combined 10-K to which this combined Form 10-K/A amends.The Report is not included in this combined Form 10-K/A.No changes have been made to the Financial Statement Schedules included in the Combined 10-K or the Initial 10-K/A. The Exhibits designated by an asterisk were filed on February 27, 2007 with the Combined 10-K to which this combined Form 10-K/A relates.The Exhibits not so designated have been previously filed with the Securities and Exchange Commission and are incorporated herein by reference.The Exhibits designated by two asterisks are management contracts and compensatory plans and arrangements required to be filed as Exhibits to this Report.The Exhibits designated by three asterisks were filed on April 2, 2007 with the Initial 10-K/A to which this combined Form 10-K/A relates.The Exhibits designated by four asterisks are filed herewith. 4 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A EXHIBITS CLECO SEC FILE OR REGISTRATION NUMBER REGISTRATION STATEMENT OR REPORT EXHIBIT NUMBER 2(a) Plan of Reorganization and Share Exchange Agreement 333-71643-01 S-4(6/30/99) C 3(a)(1) Articles of Incorporation of the Company, effective July 1, 1999 333-71643-01 S-4(6/30/99) A 3(a)(2) Articles of Amendment to the Amended and Restated Articles of Incorporation of Clecosetting forth the terms of the $25 Preferred Stock 1-15759 8-K(7/28/00) 1 3(a)(3) Articles of Amendment to the Amended and Restated Articles of Incorporation to increaseamount authorized common stock and to effect a two-for-one split of the Company’scommon stock 1-15759 2001 Proxy Statement (3/01) B-1 3(b) Bylaws of Cleco Corporation (revised effective April 21, 2006) 1-15759 10-Q(8/3/06) 3(a) 4(a)(1) Indenture of Mortgage dated as of July 1, 1950, between Cleco and First NationalBank of New Orleans, as Trustee 1-5663 10-K(1997) 4(a)(1) 4(a)(2) First Supplemental Indenture dated as of October 1, 1951, to Exhibit 4(a)(1) 1-5663 10-K(1997) 4(a)(2) 4(a)(3) Second Supplemental Indenture dated as of June 1, 1952, to Exhibit 4(a)(1) 1-5663 10-K(1997) 4(a)(3) 4(a)(4) Third Supplemental Indenture dated as of January 1, 1954, to Exhibit 4(a)(1) 1-5663 10-K(1997) 4(a)(4) 4(a)(5) Fourth Supplemental Indenture dated as of November 1, 1954, to Exhibit 4(a)(1) 1-5663 10-K(1997) 4(a)(5) 4(a)(6) Tenth Supplemental Indenture dated as of September 1, 1965, to Exhibit 4(a)(1) 1-5663 10-K(1986) 4(a)(11) 4(a)(7) Eleventh Supplemental Indenture dated as of April 1, 1969, to Exhibit 4(a)(1) 1-5663 10-K(1998) 4(a)(8) 4(a)(8) Eighteenth Supplemental Indenture dated as of December 1, 1982, to Exhibit 4(a)(1) 1-5663 10-K(1993) 4(a)(8) 4(a)(9) Nineteenth Supplemental Indenture dated as of January 1, 1983, to Exhibit 4(a)(1) 1-5663 10-K(1993) 4(a)(9) 4(a)(10) Indenture between Cleco and Bankers Trust Company, as Trustee, dated as ofOctober 1, 1988 33-24896 S-3(10/11/88) 4(b) 4(a)(11) Twenty-Sixth Supplemental Indenture dated as of March 15, 1990, to Exhibit 4(a)(1) 1-5663 8-K(3/90) 4(a)(27) 4(a)(12) Trust Indenture dated as of December 10, 1999 Between Cleco Evangeline LLC andBank One Trust Company, N.A. as Trustee Relating to $218,600,000,8.82% Senior Secured Bonds due 2019 1-15759 10-K(1999) 4(m) 4(a)(13) Senior Indenture, dated as of May 1, 2000, between Cleco and Bank One, N.A., as trustee 333-33098 S-3/A(5/8/00) 4(a) 4(a)(14) Supplemental Indenture No. 1, dated as of May 25, 2000, to Senior Indenture providingfor the issuance of Cleco’s 8 ¾% Senior Notes due 2005 1-15759 8-K(5/24/00) 4.1 4(a)(15) Form of Supplemental Indenture No. 2 providing for the issuance of $100,000,000 principal amount of 7.000% Notes due May 1, 2008 1-15759 10-Q(3/31/03) 4(a) 4(b) Agreement Appointing Successor Trustee dated as of April 1, 1996, by and among Central Louisiana Electric Company, Inc., Bankers Trust Company, andThe Bank of New York 333-02895 S-3(4/26/96) 4(a)(2) 4(c) Agreement Under Regulation S-K Item 601(b)(4)(iii)(A) 333-71643-01 10-Q(9/99) 4(c) 4(d) Form of 8 ¾% Senior Notes due 2005 (included in Exhibit 4(a)(14) above) 1-15759 8-K(5/24/00) 4.1 4(e)(1) Rights agreement between Cleco and EquiServe Trust Company, as Right Agent 1-15759 8-K(7/28/00) 1 4(e)(2) First Amendment to Rights Agreement between Cleco Corporation and Computershare Trust Company, N.A., as Rights Agent 1-15759 8-K(3/2/06) 4.1 4(f) Perryville Energy Partners, LLC Construction and Term Loan Agreement dated as of June 7, 2001 1-15759 10-K(2002) 4.I 4(g) Form of $100,000,000 7.000% Notes due May 1, 2008 1-15759 10-Q(3/31/03) 4(b) **10(a)(1) 1990 Long-Term Incentive Compensation Plan 1-5663 1990 Proxy Statement(4/90) A **10(a)(2) 2000 Long-Term Incentive Compensation Plan 333-71643-01 2000 Proxy Statement(3/00) A **10(a)(3) 2000 Long-Term Incentive Compensation Plan, Amendment Number 1, Effective as of December 12, 2003 1-15759 10-Q(5/3/05) 10(a) **10(a)(4) 2000 Long-Term Incentive Compensation Plan, Amendment Number 2, Effective as of July 23, 2004 1-15759 10-Q(9/30/04) 10(a) **10(a)(5) 2000 Long-Term Incentive Compensation Plan, Amendment Number 3, Dated as of January 28, 2005 1-15759 10-Q(5/3/05) 10(b) **10(a)(6) 2000 Long-Term Incentive Compensation Plan, Administrative Procedure No. 1 1-15759 10-K(2005) 10(a)(6) **10(b) Annual Incentive Compensation Plan amended and restated as of January 23, 2003 1-15759 10-K(2003) 10(b) **10(c) Participation Agreement, Annual Incentive Compensation Plan 1-5663 10-K(1995) 10(c) **10(d)(1) Table of 2006 Base Salaries and Bonuses for Cleco Corporation Named Executive Officers 1-15759 8-K(2/2/06) 10.1 **10(d)(2) Table of [Cycle 13 (2003-2005)] LTIP Payouts for the Named Executive Officers of the Company 1-15759 8-K(2/2/06) 10.2 **10(d)(3) Table of Additional Awards for the Named Executive Officers of the Company 1-15759 8-K(2/2/06) 10.3 **10(d)(4) Amended 2006 compensation information to include the grant of stock options to CEO 1-15759 8-K(2/17/06) **10(e)(1) Summary of Director Compensation and Benefits 1-15759 8-K(1/28/05) 10.2 **10(e)(2) Summary of Director Compensation, Benefits and Policies 1-15759 8-K(7/28/05) 10.1 **10(f)(1) Supplemental Executive Retirement Plan 1-5663 10-K(1992) 10(o)(1) **10(f)(2) First Amendment to Supplemental Executive Retirement Plan effective July 1, 1999 1-15759 10-K(2003) 10(e)(1)(a) **10(f)(3) Second Amendment to Supplemental Executive Retirement Plan dated July 28, 2000 1-15759 10-K(2003) 10(e)(1)(b) **10(f)(4) Supplemental Executive Retirement Trust dated December 13, 2000 1-15759 10-K(2003) 10(e)(1)(c) **10(f)(5) Form of Supplemental Executive Retirement Plan Participation Agreementbetween the Company and the following officers:David M. Eppler andCatherine C. Powell 1-5663 10-K(1992) 10(o)(2) **10(f)(6) Supplemental Executive Retirement Plan Participation Agreement between Clecoand Dilek Samil 1-15759 10-K(2002) 10(z)(1) **10(f)(7) Supplemental Executive Retirement Plan Participation Agreement between Clecoand Samuel H. Charlton, III 1-15759 10-K(2002) 10(z)(2) **10(f)(8) Supplemental Executive Retirement Plan Participation Agreement between Cleco and Michael H. Madison 1-15759 10-K(2004) 10(v)(3) **10(f)(9) Supplemental Executive Retirement Plan Participation Agreement between Cleco and R. O’Neal Chadwick, Jr. 1-15759 10-K(2004) 10(v)(4) **10(f)(10) Supplemental Executive Retirement Plan Participation Agreement between Cleco and David M. Eppler 1-15759 10-K(2004) 10(v)(5) **10(g)(1) Executive Employment Agreement between Cleco and Dilek Samil, dated January 1, 2002 1-15759 10-K(2002) 10(AA)(1) 5 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO SEC FILE OR REGISTRATION NUMBER REGISTRATION STATEMENT OR REPORT EXHIBIT NUMBER **10(g)(2) Amendment to Executive Employment Agreement between Cleco Corporation and Dilek Samil dated September 26, 2003 1-15759 10-K(2003) 10(AA)(1)(a) **10(g)(3) Amended and Restated Executive Employment Agreement between Cleco Corporation and David Eppler dated January 1, 2002 1-15759 10-K(2003) 10(AA)(2) **10(g)(4) Executive Employment Agreement between Cleco Corporation and Samuel H. Charlton, III dated August 28, 2002 1-15759 10-K(2003) 10(AA)(3) **10(g)(5) Executive Employment Agreement between Cleco Corporation and Neal Chadwick dated October 25, 2002 1-15759 10-K(2003) 10(AA)(4) **10(g)(6) Executive Employment Agreement between Cleco Corporation and Michael H. Madison dated October 1, 2003 1-15759 10-K(2004) 10(AA)(4)(a) **10(g)(7) Executive Employment Agreement between Cleco Corporation and Samuel H. Charlton, III dated June 29, 2006 1-15759 8-K(7/6/06) 10.1 **10(g)(8) Separation Agreement and General Release between Cleco Corporation and R. O’Neal Chadwick, Jr. dated August 14, 2006 1-15759 8-K(8/29/06) 10.1 **10(h) Form of Executive Severance Agreement between Cleco and the following officers:David M. Eppler and Catherine C. Powell 1-5663 10-K(1995) 10(f) 10(i) Term Loan Agreement dated as of April 2, 1991, among the 401(k) Savings andInvestment Plan ESOP Trust, Cleco, as Guarantor, the Banks listed therein andThe Bank of New York, as Agent 1-5663 10-Q(3/91) 4(b) 10(j) Reimbursement Agreement (The Industrial Development Board of the Parish ofRapides, Inc. (Louisiana) Adjustable Tender Pollution Control RevenueRefunding Bonds, Series 1991) dated as of October 15, 1997, among the Company,various financial institutions, and Westdeutsche Landesbank Gironzentrale,New York Branch, as Agent 1-5663 10-K(1997) 10(i) 10(k)(1) Assignment and Assumption Agreement, effective as of May 6, 1991, betweenThe Bank of New York and the Canadian Imperial Bank of Commerce,relating to Exhibit 10(h)(1) 1-5663 10-Q(3/91) 4(c) 10(k)(2) Assignment and Assumption Agreement dated as of July 3, 1991, betweenThe Bank of New York and Rapides Bank and Trust Company in Alexandria,relating to Exhibit 10(h)(1) 1-5663 10-K(1991) 10(y)(3) 10(k)(3) Assignment and Assumption Agreement dated as of July 6, 1992, amongThe Bank of New York, CIBC, Inc. and Rapides Bank and Trust Company inAlexandria, as Assignors, the 401(k) Savings and Investment Plan ESOP Trust,as Borrower, and Cleco, as Guarantor, relating to Exhibit 10(h)(1) 1-5663 10-K(1992) 10(bb)(4) 10(l)(1) 401(k) Savings and Investment Plan ESOP Trust Agreement dated as ofAugust 1, 1997, between UMB Bank, N.A. and Cleco 1-5663 10-K(1997) 10(m) 10(l)(2) First Amendment to 401(k) Savings and Investment Plan ESOP Trust Agreementdated as of October 1, 1997, between UMB Bank, N.A. and Cleco 1-5663 10-K(1997) 10(m)(1) 10(m)(1) Form of Notice and Acceptance of Grant of Nonqualified Stock Options, withfixed option price under Cleco’s 1990 Long-term Incentive Compensation Plan 333-71643-01 10-Q(9/99) 10(a) 10(m)(2) Form of Notice and Acceptance of Grant of Nonqualified Stock Options, withvariable option prices 333-71643-01 10-Q(9/99) 10(b) 10(m)(3) Form of Notice and Acceptance of Directors’ Grant of Nonqualified Stock Optionsunder Cleco’s 2000 Long-Term Incentive Compensation Plan 1-15759 10-Q(6/00) 10(a) 10(m)(4) Form of Notice and Acceptance of Grant of Nonqualified Stock Options, withfixed option price under Cleco’s 2000 Long-Term Incentive Compensation Plan 1-15759 10-Q(6/00) 10(c) 10(m)(5) Form of Notice and Acceptance of Grant of Nonqualified Stock Options, withvariable option price under Cleco’s 2000 Long-Term Incentive CompensationPlan 1-15759 10-Q(6/00) 10(d) **10(m)(6) Formal Notice and Acceptance of Director’s Grant of Nonqualified Stock Option 1-5663 10-Q(9/01) 10 10(n)(1) Form of Notice and Acceptance of Grant of Restricted Stock under Cleco’s 2000Long-Term Incentive Compensation Plan 1-15759 10-Q(6/00) 10(b) 10(n)(2) Notice and Acceptance of Grant of Restricted Stock and Allocation of Opportunity Shares 1-15759 10-Q(11/2/05) 10(c) *10(n)(3) Notice and Acceptance of Grant of Restricted Stock, Common Stock Equivalent Units and Allocation of Opportunity Shares and Opportunity Common Stock Equivalents 10(o)(1) Cleco Corporation Employee Stock Purchase Plan 333-44364 S-8(8/23/00) 4.3 10(o)(2) Employee Stock Purchase Plan, Amendment No. 1, dated January 22, 2004 1-15759 10-K(2003) 10(s)(1) 10(o)(3) Employee Stock Purchase Plan, Amendment No. 2, effective as of January 1, 2006 1-15759 10-Q(8/2/05) 10(a) **10(p)(1) Cleco Corporation Deferred Compensation Plan 333-59696 S-8(4/27/01) 4.3 10(p)(2) Deferred Compensation Trust dated January 2001 1-15759 10-K(2003) 10(u) 10(q) First Amended and Restated Credit Agreement dated as of June 2, 2006 among Cleco Corporation, The Bank of New York, as Administrative Agent, and the lenders and other parties thereto 1-15759 10-Q(8/3/06) 10.1 10(r)(1) Acadia Power Partners – Second amended and restated limited liability company agreement dated May 9, 2003 1-15759 10-Q(6/30/03) 10(c) 10(r)(2) Acadia Power Partners, LLC - First Amendment to Second Amended and Restated Limited Liability Company Agreement dated August 9, 2005 1-15759 10-Q(11/2/05) 10(a) 10(s)(1) Purchase and Sale Agreement by and between Perryville Energy Partners, L.L.C. and Entergy Louisiana, Inc. dated January 28, 2004 1-15759 10-K(2003) 10(AC) 10(s)(2) Purchase and Sale Agreement by and between Perryville Energy Partners, L.L.C. and Entergy Louisiana, Inc. dated October 21, 2004 1-15759 10-K(2004) 10(AD) 10(t) Settlement Agreement dated May 26, 2005 by and among Mirant Corporation, Mirant Americas Energy Marketing, LP, Mirant Americas, Inc., Perryville Energy Partners, L.L.C. and Perryville Energy Holdings LLC 1-15759 8-K(6/1/05) 99.1 6 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO SEC FILE OR REGISTRATION NUMBER REGISTRATION STATEMENT OR REPORT EXHIBIT NUMBER *12(a) Computation of Ratios of Earnings (loss) to Fixed Charges and of Earnings (loss) to Combined Fixed Charges and Preferred Stock Dividends *21 Subsidiaries of the Registrant *23(a) Consent of Independent Registered Public Accounting Firm ***23(b) Consent of Independent Registered Public Accounting Firm ***23(c) Consent of Independent Registered Public Accounting Firm ***23(d) Consent of Independent Registered Public Accounting Firm *24(a) Power of Attorney from each Director of Cleco whose signature is affixed to this Form 10-K for the year ended December 31, 2006 *31(a) CEO and CFO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 ***31(a)(1) CEO and CFO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 ****31.1 CEO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 ****31.2 CFO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 *32(a) CEO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 CFO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 ***32(a)(1) CEO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 CFO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 ****32.1 CEO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 ****32.2 CFO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 99(a) Perryville Energy Partners, L.L.C. and Perryville Energy Holdings LLC - Debtors’ First Amended Joint Plan of Reorganization under Chapter 11 of the Bankruptcy Code effective October 11, 2005 1-15759 10-Q(11/2/05) 99(a) ***99(b) Cleco Evangeline LLC Financial Statements for the years ended December 31, 2006, 2005, and 2004 ***99(c) Perryville Energy Partners, L.L.C. Financial Statements for the years ended December 31, 2006, 2005, and 2004 ***99(d) Acadia Power Partners, LLC and Subsidiary Consolidated Financial Statements for the years ended December 31, 2006, 2005, and 2004 7 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO POWER SEC FILE OR REGISTRATION NUMBER REGISTRATION STATEMENT OR REPORT EXHIBIT NUMBER 2(a) Joint Agreement of Merger of Cleco Utility Group Inc. with and into Cleco Power LLC,dated December 15, 2000 333-52540 S-3/A(1/26/01) 2 3(a) Articles of Organization and Initial Report of Cleco Power LLC, datedDecember 11, 2000 533-52540 S-3/A(1/26/01) 3(a) 3(b) Operating Agreement of Cleco Power LLC (revised effective October 24, 2003) 1-5663 10-Q(11/6/03) 3(b) 4(a)(1) Indenture of Mortgage dated as of July1, 1950, between the Company and First National Bank of New Orleans, as Trustee 1-5663 10-K(1997) 4(a)(1) 4(a)(2) First Supplemental Indenture dated as of October1, 1951, to Exhibit4(a)(1) 1-5663 10-K(1997) 4(a)(2) 4(a)(3) Second Supplemental Indenture dated as of June1, 1952, to Exhibit 4(a)(1) 1-5663 10-K(1997) 4(a)(3) 4(a)(4) Third Supplemental Indenture dated as of January1, 1954, to Exhibit4(a)(1) 1-5663 10-K(1997) 4(a)(4) 4(a)(5) Fourth Supplemental Indenture dated as of November1, 1954, to Exhibit4(a)(1) 1-5663 10-K(1997) 4(a)(5) 4(a)(6) Tenth Supplemental Indenture dated as of September1, 1965, to Exhibit4(a)(1) 1-5663 10-K(1986) 4(a)(11) 4(a)(7) Eleventh Supplemental Indenture dated as of April1, 1969, to Exhibit4(a)(1) 1-5663 10-K(1998) 4(a)(8) 4(a)(8) Eighteenth Supplemental Indenture dated as of December1, 1982, to Exhibit4(a)(1) 1-5663 10-K(1993) 4(a)(8) 4(a)(9) Nineteenth Supplemental Indenture dated as of January1, 1983, to Exhibit4(a)(1) 1-5663 10-K(1993) 4(a)(9) 4(a)(10) Indenture between the Company and Bankers Trust Company, as Trustee, dated as of October1, 1988 33-24896 S-3(10/11/88) 4(b) 4(a)(11) Twenty-Sixth Supplemental Indenture dated as of March15, 1990, to Exhibit4(a)(1) 1-5663 8-K(3/90) 4(a)(27) 4(a)(12) First Supplemental Indenture, dated as of December 1, 2000, between Cleco UtilityGroup Inc. and the Bank of New York 333-52540 S-3/A(1/26/01) 4(a)(2) 4(a)(13) Second Supplemental Indenture, dated as of January 1, 2001, between Cleco Power LLCand The Bank of New York 333-52540 S-3/A(1/26/01) 4(a)(3) 4(a)(14) Third Supplemental Indenture, dated as of April 26, 2001, between Cleco Power LLCand the Bank of New York 1-5663 8-K(4/01) 4(a) 4(a)(15) Fourth Supplemental Indenture, dated as of February 1, 2002, between Cleco Power LLCand the Bank of New York 1-5663 8-K(2/02) 4.1 4(a)(16) Fifth Supplemental Indenture, dated as of May 1, 2002, between Cleco Power LLCand the Bank of New York 1-5663 8-K(5/8/02) 4.1 4(a)(17) Form of Sixth Supplemental Indenture providing for the issuance of $75,000,000principal amount of 5.375% Notes due May 1, 2013 333-71643-01 10-Q(3/31/03) 4(a) 4(a)(18) Form of Seventh Supplemental Indenture, dated as of July 6, 2005, between Cleco Power LLC and the Bank of New York Trust Company, N.A. 1-5663 8-K(7/6/05) 4.1 4(a)(19) Form of Eighth Supplemental Indenture, dated as of November 30, 2005, between Cleco Power LLC and the Bank of New York Trust Company, N.A. 1-5663 8-K(11/28/05) 4.1 4(b) Agreement Appointing Successor Trustee dated as of April1, 1996, by and amongCentral Louisiana Electric Company, Inc., Bankers Trust Company, andThe Bank of New York 333-02895 S-3(4/26/96) 4(a)(2) 4(c) Agreement Under RegulationS-K Item 601(b)(4)(iii)(A) 333-71643-01 10-Q(9/99) 4(c) 4(d) Form of $75,000,000 5.375% Notes due May 1, 2013 333-71643-01 10-Q(3/31/03) 4(b) 4(e) Loan Agreement dated as of November 1, 2006 between Cleco Power LLC and the Rapides Finance Authority 1-5663 8-K(11/27/06) 4.1 **10(a) Deferred Compensation Plan for Directors 1-5663 10-K(1992) 10(n) **10(b)(1) Supplemental Executive Retirement Plan 1-5663 10-K(1992) 10(o)(1) **10(b)(2) Form of Supplemental Executive Retirement Plan Participation Agreementbetween Cleco and the following officers: GregoryL. Nesbitt, DavidM. Eppler,CatherineC. Powell and Mark H. Segura 1-5663 10-K(1992) 10(o)(2) **10(c) Form of Executive Severance Agreement between Cleco and the following officers:DavidM. Eppler, CatherineC. Powell and Mark H. Segura 1-5663 10-K(1995) 10(f) 10(d) Term Loan Agreement dated as of April2, 1991, among the 401(k) Savings andInvestment Plan ESOP Trust, the Company, as Guarantor, the Banks listedtherein and The Bank of New York, as Agent 1-5663 10-Q(3/91) 4(b) 10(e) Reimbursement Agreement (The Industrial Development Board of the Parishof Rapides, Inc. (Louisiana) Adjustable Tender Pollution Control RevenueRefunding Bonds, Series 1991) dated as of October 15, 1997, among theCompany, various financial institutions, and Westdeutsche LandesbankGironzentrale, New York Branch, as Agent 1-5663 10-K(1997) 10(I) 10(f)(1) Assignment and Assumption Agreement, effective as of May6, 1991, betweenThe Bank of New York and the Canadian Imperial Bank of Commerce,relating to Exhibit 10(f)(1) 1-5663 10-Q(3/91) 4(c) 10(f)(2) Assignment and Assumption Agreement dated as of July3, 1991, between TheBank of New York and Rapides Bank and Trust Company in Alexandria,relating to Exhibit10(f)(1) 1-5663 10-K(1991) 10(y)(3) 10(f)(3) Assignment and Assumption Agreement dated as of July6, 1992, betweenThe Bank of New York, CIBC, Inc. and Rapides Bank and Trust Companyin Alexandria, as Assignors, the 401(k) Savings and Investment Plan ESOPTrust, as Borrower, and the Company, as Guarantor, relating to Exhibit10(f)(1) 1-5663 10-K(1992) 10(bb)(4) 10(g) Selling Agency Agreement between the Company and Salomon Brothers Inc.,Merrill Lynch & Co., Smith Barney Inc. and First Chicago Capital Markets, Inc.dated as of December12, 1996 333-02895 S-3(12/10/96) 1 10(h)(1) 401(k) Savings and Investment Plan ESOP Trust Agreement dated as ofAugust1, 1997, between UMB Bank, N.A. and the Company 1-5663 10-K(1997) 10(m) 10(h)(2) First Amendment to 401(k) Savings and Investment Plan ESOP Trust Agreement dated as of October1, 1997, between UMB Bank, N.A. and the Company 1-5663 10-K(1997) 10(m)(1) 10(h)(3) 401(k) Savings and Investment Plan as amended and restated effective January 1, 2004 1-5663 10-Q(3/31/04) 10(a) 10(h)(4) 401(k) Savings and Investment Plan, Stock Trust Agreement, Amendment Number 2, Effective January 1, 2004 1-5663 10-Q(6/30/04) 10(b) 10(h)(5) 401(k) Savings and Investment Plan, Stock Trust Agreement, Amendment Number 3, Effective October 1, 2005 1-5663 10-Q(11/2/05) 10(e) 10(h)(6) 401(k) Savings and Investment Plan, First Amendment, effective as of June 1, 2005 1-5663 10-Q(8/2/05) 10(b) 10(h)(7) 401(k) Savings and Investment Plan, Amended and Restated, effective October 1, 2005 333-127496 S-8(8/12/05) 10.8 *10(h)(8) 401(k) Savings and Investment Plan, Amended and Restated, Amendment Number 1, Effective October 1, 2005, 10(i) First Amended and Restated Credit Agreement dated as of June 2, 2006 among Cleco Power LLC, The Bank of New York, as Administrative Agent, and the lenders and other parties thereto 1-5663 10-Q(8/3/06) 10.2 *12(b) Computation of Ratios of Earnings to Fixed Charges *23(b) Consent of Independent Registered Public Accounting Firm 8 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO POWER SEC FILE OR REGISTRATION NUMBER REGISTRATION STATEMENT OR REPORT EXHIBIT NUMBER *24(b) Power of Attorney from each Manager of Cleco Power whose signature is affixed to this Form 10-K for the year ended December 31, 2006 *31(b) CEO and CFO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 ****31.3 CEO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 ****31.4 CFO Certification in accordance with section 302 of the Sarbanes-Oxley Act of 2002 *32(b) CEO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 CFO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 ****32.3 CEO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 ****32.4 CFO Certification pursuant to section 906 of the Sarbanes-Oxley Act of 2002 9 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO CORPORATION (Parent Company Only) SCHEDULE I Condensed StatementsofIncome FOR THE YEAR ENDED DECEMBER 31, (THOUSANDS) 2006 2005 2004 Operating expenses Administrative and general $ 1,025 $ 1,171 $ 2,124 Other operating expense 795 715 1,247 Total operating expenses $ 1,820 $ 1,886 $ 3,371 Operating loss (1,820 ) (1,886 ) (3,371 ) Equity income of subsidiaries, net of tax 62,992 181,186 71,052 Interest income 21,794 16,090 12,850 Other income 5,557 1,034 1,051 Other expense (1,381 ) (369 ) - Interest charges (7,942 ) (12,726 ) (18,172 ) Income before income taxes 79,200 183,329 63,410 Income tax (expense) benefit (4,609 ) (685 ) 2,779 Net income 74,591 182,644 66,189 Preferred dividends requirements, net 1,735 1,865 2,216 Income applicable to common stock $ 72,856 $ 180,779 $ 63,973 The accompanying notes are an integral part of the condensed financial statements. 10 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO CORPORATION (Parent Company Only) SCHEDULE I Condensed Balance Sheets AT DECEMBER 31, (THOUSANDS) 2006 2005 Assets Current assets Cash and cash equivalents $ 90,593 $ 35,737 Accounts receivable - affiliate 253,467 209,605 Other accounts receivable 101 1,321 Cash surrender value of life insurance policies 21,011 17,808 Total currents assets 365,172 264,471 Investment in subsidiaries 670,390 578,064 Deferred charges 7,798 5,917 Total assets $ 1,043,360 $ 848,452 Liabilities and shareholders’ equity Liabilities Current liabilities Accounts payable - affiliate $ 10,202 $ 17,047 Other current liabilities 36,799 25,098 Total current liabilities 47,001 42,145 Long-term debt, net 100,000 100,000 Deferred credits 138 44 Total liabilities 147,139 142,189 Commitments and Contingencies (Note 5) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 200,922 and 218,170 shares at December 31,2006, and 2005, respectively 20,092 21,817 Deferred compensation related to preferred stock held by ESOP - (1,783 ) Total preferred stock not subject to mandatory redemption 20,092 20,034 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 57,605,695 and 50,030,035 shares and outstanding 57,524,498 and 50,030,035 shares at December 31, 2006, and 2005, respectively 57,524 50,030 Premium on common stock 358,707 202,416 Retained earnings 469,824 443,912 Unearned compensation - (5,285 ) Treasury stock, at cost 31,957 and 36,644 shares at December 31, 2006, and 2005, respectively (616 ) (714 ) Accumulated other comprehensive loss (9,310 ) (4,130 ) Total common shareholders’ equity 876,129 686,229 Total shareholders’ equity 896,221 706,263 Total liabilities and shareholders’ equity $ 1,043,360 $ 848,452 The accompanying notes are an integral part of the condensed financial statements. 11 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A CLECO CORPORATION (Parent Company Only) SCHEDULE I Condensed Statements of Cash Flows FOR THE YEAR ENDED DECEMBER 31, (THOUSANDS) 2006 2005 2004 Operating activities Net cash (used in) provided by operating activities $ (15,054 ) $ 184,384 $ 72,592 Investing activities Notes receivable from subsidiaries (8,044 ) (5,188 ) 43,049 Investment in subsidiaries (50,000 ) (75,000 ) (17,915 ) Return of equity investment in investee 15,500 9,631 16,698 Investment in cost method investments - (1,385 ) (5,485 ) Other investing (2,897 ) (3,066 ) (6,294 ) Net cash (used in) provided by investing activities (45,441 ) (75,008 ) 30,053 Financing activities Sale of common stock 157,474 - 35,705 Change in short-term debt, net - - (50,000 ) Retirement of long-term obligations - (100,000 ) - Dividends paid on preferred stock (2,184 ) (1,915 ) (2,350 ) Dividends paid on common stock (46,871 ) (44,870 ) (42,767 ) Other financing 6,932 3,557 2,136 Net cash provided by (used in) financing activities 115,351 (143,228 ) (57,276 ) Net increase (decrease)in cash and cash equivalents 54,856 (33,852 ) 45,369 Cash and cash equivalents at beginning of period 35,737 69,589 24,220 Cash and cash equivalents at end of period $ 90,593 $ 35,737 $ 69,589 Supplementary noncash financing activity Issuance of treasury stock – LTICP and ESOP plans $ 99 $ 173 $ 1,492 Issuance of common stock - LTICP/ESOP/ESPP $ 4,400 $ 2,820 $ 4,784 The accompanying notes are an integral part of the condensed financial statements. 12 CLECO CORPORATION CLECO POWER 2006FORM 10-K/A Cleco Corporation (Parent Company Only) Notes to the Condensed Financial Statements Note 1 —
